       Case 2:19-cv-11528-GGG-JCW Document 18 Filed 03/06/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    ANGEL M. HANBERRY                                                               CIVIL ACTION

    VERSUS                                                                              NO: 19-11528

    FEDLOAN SERVICING                                                                   SECTION: T



                                               ORDER

         Before the Court is a Rule 12(b)(6) Motion to Dismiss 1 filed by Fedloan Servicing

(“Defendant”). Angel M. Hanberry (“Plaintiff”) has filed an opposition. 2 For the following

reasons, the Motion to Dismiss is DENIED.

                          FACTUAL AND PROCEDURAL BACKGROUND

         This matter arises out of Plaintiff’s pro se complaint against Defendant in its capacity as

servicer of Plaintiff’s federal student loans.3 Plaintiff’s complaint cites various subparts of the Fair

Credit Reporting Act (“FCRA”), the Fair Debt Collection Practices Act (“FDCPA”), and the

Federal Trade Commission Act (“FTC Act”). On September 10, 2019, Defendant filed a motion

to dismiss Plaintiff’s complaint for failure to state a claim upon which relief can be granted.4

Defendant contends Plaintiff’s complaint fails to allege facts to support a claim under the FCRA,

FDCPA, or FTC Act.

                                      LAW AND ANALYSIS

         Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.”5 Motions to dismiss for failure to state a


1
  R. Doc. 8.
2
  R. Doc. 9.
3
  R. Doc. 1.
4
  R. Doc. 8.
5
  Fed. R. Civ. P. 12(b)(6).


                                                   1
       Case 2:19-cv-11528-GGG-JCW Document 18 Filed 03/06/20 Page 2 of 3



claim are viewed with disfavor and are rarely granted. 6 To survive a motion to dismiss, a

“complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’”7 In evaluating a complaint under Rule 12(b)(6), the district court should

confine itself to the pleadings,8 and the documents attached to the complaint.9 In addition to facts

alleged in the pleadings, however, the district court “may also consider matters of which [it] may

take judicial notice,”10 which includes matters of public record.11

         Although pleadings by pro se claimants are held to less stringent standards than those

drafted by lawyers, “conclusory allegations or legal conclusions masquerading as factual

conclusions will not suffice to prevent a motion to dismiss.”12 The complaint is construed in the

light most favorable to plaintiff, accepting as true all well-pleaded factual allegations and drawing

all reasonable inferences in plaintiff's favor.13 If factual allegations are insufficient to raise a right

to relief above the speculative level, the claim should be dismissed.14

         In this case, Plaintiff’s complaint alleges the Defendant is a debt collector and has violated

the FCRA, FDCPA, and FTC Act. 15 While Defendant points to deficiencies with Plaintiff’s

complaint, Defendant fails to address the exhibits attached to the complaint. For example, in

Exhibit B to the complaint, Plaintiff alleges Defendant incorrectly reported information to credit

report agencies. 16 Plaintiff contends she requested the Defendant remove the incorrect reporting,



6
  Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).
7
  Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).
8
  Kennedy v. Chase Manhattan Bank USA, NA, 369 F.3d 833, 839 (5th Cir. 2004).
9
  Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
10
   Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 1018 (5th Cir. 1996).
11
   Norris v. Hearst Tr., 500 F.3d 454, 461 n.9 (5th Cir. 2007).
12
   Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir.2002).
13
   Lovick v. Ritemoney Ltd., 378 F.3d 433, 437 (5th Cir. 2004) (citing Herrmann Holdings Ltd. v. Lucent Techs.,
Inc., 302 F.3d 552, 558 (5th Cir. 2002)).
14
   Twombly, 550 U.S. at 555.
15
   R. Doc. 1, p.1.
16
   R. Doc. 1-1, Exhibit B.


                                                          2
       Case 2:19-cv-11528-GGG-JCW Document 18 Filed 03/06/20 Page 3 of 3



but that Defendant failed to remedy the issue. 17 Plaintiff further alleges Defendant failed to

establish written policies and procedures regarding the accuracy and integrity of information

furnished by Defendant.18 In Exhibit D to the complaint, Plaintiff alleges that she disputed the

accuracy of the reporting on her account but that Defendant continued to ignore Plaintiff and failed

to remedy the issues with her account.19 Because the Defendant failed to address the exhibits

attached to Plaintiff’s complaint, the Court finds that Defendant has failed to show that Plaintiff’s

pro se pleadings fail to state a claim upon which relief can be granted.

                                         CONCLUSION

         For the reasons set forth above, the Motion to Dismiss20 is DENIED.

         New Orleans, Louisiana, on this 5th day of March 2020.



                                                        GREG GERARD GUIDRY
                                                      UNITED STATES DISTRICT JUDGE




17
   R. Doc. 1-1, Exhibit B.
18
   R. Doc. 1-1, Exhibit B.
19
   R. Doc. 1-1, Exhibit D.
20
   R. Doc. 8.


                                                 3
